Citation Nr: 0033019	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-13 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than March 4, 1993 
for the grant of service connection for dementia pugilistica 
(formerly claimed as cerebral dysfunction).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1953 to December 
1954.  

By rating action in September 1984, the RO denied, in part, 
service connection for cerebral dysfunction.  The veteran and 
his representative were notified of this decision by letter 
dated October 19, 1984.  

In a statement received on October 25, 1985, the veteran's 
representative requested that the RO accept the letter as an 
informal claim of service connection for cerebral 
dysfunction, hearing loss, and tinnitus.  By rating action of 
February 19, 1986, the RO denied the request to reopen the 
claims.  The veteran immediately submitted a notice of 
disagreement which was received on February 24, 1986.  (The 
notification letter was date stamped March 4, 1986.)  A 
Statement of the Case (SOC) for all three issues was 
promulgated on March 17, 1986, and sent to the veteran and 
his representative on the same day.  

Following the receipt of additional medical records in August 
1986, the RO declined to reopen the claims of service 
connection for cerebral dysfunction, hearing loss, and 
tinnitus by rating action in September 1986.  The veteran was 
notified of this decision by letter later that month.  In a 
letter received in October 1986, the veteran stated that he 
disagreed with the denial of the claims of service connection 
for hearing loss and tinnitus.  The RO interpreted this 
statement as a notice of disagreement to the September 1986 
rating decision, and an SOC for the two issues was 
promulgated on February 25, 1987.  A Substantive Appeal (VA 
Form 1-9) which addressed the issues of hearing loss and 
tinnitus was received from the veteran on March 12, 1987.  A 
personal hearing was held at the RO in June 1987.  

In December 1987, the Board of Veterans' Appeals (Board) 
denied service connection for hearing loss and tinnitus.  

By rating action in February 1989, the RO denied the 
veteran's request to reopen the claims of service connection 
for hearing loss and tinnitus.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

By rating action in November 1991, the RO denied the 
veteran's request to reopen the claims of service connection 
for hearing loss and tinnitus.  The veteran perfected an 
appeal for both issues, and presented testimony at a personal 
hearing before a member of the Board sitting in Washington, 
D.C. on March 4, 1993.  In the subsequent Board decision in 
August 1994 (which granted service connection for defective 
hearing of the left ear and tinnitus, and denied service 
connection for defective hearing of the right ear), it was 
noted that the issue of service connection for cerebral 
dysfunction was raised at the hearing, but had not been 
developed for appellate review, and was referred to the RO 
for appropriate action.  

In September 1997, the Board granted service connection for 
dementia pugilistica (formerly cerebral dysfunction).  By 
rating action in March 1998, the RO assigned a 30 percent 
rating for dementia pugilistica, effective from October 21, 
1994.  However, in a later rating action in June 1998, the RO 
assigned an effective date of March 4, 1993.  In August 1998, 
the veteran disagreed with the effective date assigned.  An 
SOC was issued in July 1999, and a Substantive Appeal was 
received later the same month.  (It is noted here that the 
Substantive Appeal was apparently not immediately associated 
with the claims file which led to a finding by the RO in 
January 2000 that a timely Substantive Appeal had not been 
received.  However, by rating action in April 2000, the RO 
determined that a timely Substantive Appeal had been 
received.)  

In October 1999, the veteran was notified that the personal 
hearing he requested at the RO was scheduled for December 14, 
1999.  A notation on the file copy of the notice letter 
indicates that the veteran met with his representative at the 
RO on the date of the hearing, but did not appear for the 
hearing.  The veteran has offered no excuse for his failure 
to appear nor has he requested that another hearing be 
scheduled.  The veteran was notified of this by letter in 
April 2000, and was informed that his failure to report or to 
request another hearing was interpreted as a desire not to 
want a hearing.  The veteran was advised that if this was not 
the case and he did want another hearing, he should inform 
the RO.  No further correspondence has been received from the 
veteran or his representative requesting another hearing.  
Therefore, the Board finds that a remand to clarify this 
matter is not necessary.  

Lastly, the veteran perfected an appeal to the March 1998 
rating decision as to the 30 percent evaluation assigned for 
his service-connected dementia pugilistica.  However, in a 
letter received in March 1999, the veteran stated that he 
wished withdraw his appeal of this issue.  Accordingly, this 
matter will not be addressed in this decision.  


FINDINGS OF FACT

1.  The veteran did not perfect an appeal from the February 
1986 rating decision that denied his request to reopen the 
claim of service connection for cerebral dysfunction, and 
that rating action is final.  

2.  A claim to reopen the issue of service connection for 
cerebral dysfunction (now dementia pugilistica) was made at a 
personal hearing on March 4, 1993.  

3.  Service connection for dementia pugilistica was granted 
by the Board in September 1997, and made effective from March 
4, 1993, by rating action in March 1998.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than March 4, 1993, 
for the grant of service connection for dementia pugilistica 
(formerly cerebral dysfunction) is not warranted.  
38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.400, 
20.302, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations prescribe that unless specifically provided 
otherwise in the statute, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication shall fixed in accordance with the facts found, 
but shall not earlier than the date of receipt of the claim.  
38 U.S.C.A. § 5110(a).  

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

38 C.F.R. § 3.400 (2000).  

Additionally, VA Regulations pertaining RO decisions provide 
as follows:  

A determination on a claim by the agency 
of original jurisdiction of which the 
claimant is properly notified is final if 
an appeal is not perfected as prescribed 
in Rule 302 (Sec. 20.302 of this part).  

38 C.F.R. § 20.1103 (2000).  

An appeal consists of a timely filed 
Notice of Disagreement in writing and, 
after a Statement of the 

Case has been furnished, a timely filed 
Substantive Appeal.  

38 C.F.R. § 20.200 (2000).  

A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to 
Board of Veterans' Appeals," or 
correspondence containing the necessary 
information.  If the Statement of the 
Case and any prior Supplemental 
Statements of the Case addressed several 
issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or 
must specifically identify the issues 
appealed.  The Substantive Appeal should 
set out specific arguments relating to 
errors of fact or law made by the agency 
of original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume 
that an appellant agrees with any 
statement of fact contained in a 
Statement of the Case or a Supplemental 
Statement of the Case which is not 
specifically contested.  Proper 
completion and filing of a Substantive 
Appeal are the last actions the appellant 
needs to take to perfect an appeal.  

38 C.F.R. § 20.202 (2000).  

Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the Statement of the 
Case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  

38 C.F.R. § 20.302 (a) (2000).  

Service connection for cerebral dysfunction was initially 
denied by the RO in September 1984.  The veteran and his 
representative were notified of this decision by letter dated 
October 19, 1984, and did not appeal within one year from the 
date of the letter notifying him of the denial of his claim.  
38 C.F.R. § 20.302 (a) (2000).  

A letter received from the veteran's representative on 
October 25, 1984 was accepted as an informal claim to reopen 
the issues of service connection for cerebral dysfunction, 
hearing loss and tinnitus.  By rating action in February 
1986, the RO found that new and material evidence had not 
been submitted to reopen the claims.  A notice of 
disagreement for all three issues was received in February 
1986, and an SOC addressing all three issues was promulgated 
and sent to the veteran and his representative on March 17, 
1986.  The veteran avers that he did not receive a copy of 
the SOC to the February 1986 rating action.  Thus, it is 
argued that his NOD is still active and that the February 
1986 rating action did not become final.  

As to the veteran's assertion that he did not receive a copy 
of the SOC and notification letter to the February 1986 
rating decision which denied his request to reopen the claim 
of service connection for cerebral dysfunction, the Board 
points out that it is well settled that "clear evidence to 
the contrary" is required to rebut the presumption of 
regularity, i.e., the presumption that notice was sent in the 
regular course of government action.  YT v. Brown, 9 Vet. 
App. 195, 199 (1996); see also Mason v. Brown, 8 Vet. App. 
44, 53 (1995); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65, aff'd on 
reconsideration, 2 Vet. App. 307 (1992).  Moreover, VA need 
mail notice only to the latest address of record in order for 
this presumption to attach.  Mindenhall, 7 Vet. App. at 274; 
see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  
The veteran's contention that he did not receive the SOC does 
not by itself constitute the type of clear evidence needed to 
rebut the presumption of regularity that the notice was sent.  
YT, 9 Vet. App. at 199; see also Mindenhall, 7 Vet. App. at 
274; Ashley, 2 Vet. App. at 65. 

As the Board determines that the appellant's testimony of 
nonreceipt is not the clear evidence to the contrary required 
to rebut the presumption of regularity of the mailing of the 
SOC and cover letter in question, the presumption remains.  
The Board, as the finder of fact, is now required to weigh 
all of the evidence and facts, including the appellant's 
testimony of nonreceipt, the evidence that the SOC and letter 
were not returned as undeliverable and was sent to the 
address of record, and the presumption that the SOC was sent.  
Schoolman v. West, 12 Vet. App. 307 (1999).  In so doing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim that he did not receive the documents in 
question.  In this regard, it is understandable that the 
veteran may not now recall that he received the SOC and cover 
letter more than 20 years ago.  However, the letter was sent 
to the veteran's address of record and was not returned as 
undeliverable.  It is noted that the record shows that the 
veteran had resided at the address to which notice was sent 
since 1977.  Thus, the February 1986 rating action became 
final.  

In August 1986, the RO received copies of private medical 
reports for treatment from March to August 1986.  By rating 
action in September 1986, the RO denied the request to reopen 
the claims of service connection for cerebral dysfunction, 
hearing loss, and tinnitus.  The veteran and his 
representative were notified of this decision in September 
1986.  In October 1986, the veteran wrote that he disagreed 
with the denial of service connection for his hearing loss 
and tinnitus.  An SOC for hearing loss and tinnitus was 
issued to the veteran and his representative in February 
1987, and a VA Form 1-9, which was accepted by the RO as a 
Substantive Appeal, was received on March 12, 1987.  In the 
Substantive Appeal, the veteran addressed only the matter of 
his hearing loss.  At the personal hearing at the RO in June 
1987, the veteran again addressed only the issues of hearing 
loss and tinnitus.  Neither the veteran nor his 
representative offered an argument to reopen the claim of 
service connection for cerebral dysfunction. 

The veteran has argued that the RO failed to comply with a 
remand order by the Board in its decision of December 1987.  
The Board decision did not contain a request for Remand but 
rather the Introduction Section or "ITEMS RELATING TO 
PRESENT APPELLANT STATUS" section of the Board decision 
contained as follows:  

The veteran has filed a notice of 
disagreement from a rating action which 
denied service connection for a cerebral 
dysfunction, as well as the above issues.  
He was provided a statement of the case, 
which included service connection for 
cerebral dysfunction.  Thereafter, in his 
formal appeal and in his testimony at a 
personal hearing, the veteran made no 
further reference to this matter.  
Contentions have been raised, however, 
concerning the onset of the currently 
claimed hearing loss and tinnitus as a 
result of head trauma and cerebral 
dysfunction.  The matter of service 
connection for cerebral dysfunction is 
therefore referred to the agency of 
original jurisdiction for clarification.

It is pointed out that the issue of service connection for 
cerebral dysfunction was not "remanded" to the RO by the 
Board in December 1987, but rather referred for 
"clarification."  This is an important distinction.  In the 
case where an issue is remanded to the RO, the Board has 
jurisdiction over the matter.  Furthermore, remanding the 
issue imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  However, where an issue is 
merely referred to the RO for clarification, the Board does 
not generally have jurisdiction over the issue, and the 
matter is merely brought to the attention of the RO for 
whatever action is deemed necessary.  

Despite the fact that there is no evidence as to whether the 
RO followed up on the Board's suggestion regarding 
clarification of an issue, the Board does not find that this 
failure has any impact on the current issue.  In particular, 
the undersigned does not find that an inferred claim of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for cerebral 
dysfunction was raised by the veteran at that time.  At the 
hearing, the veteran merely argued that his hearing loss and 
tinnitus were the result of acoustic trauma in service, 
resulting from blows on the head.  He did not argue that he 
had cerebral dysfunction, other than the hearing loss and 
tinnitus.  Importantly, the veteran did not file a 
substantive appeal to the September 1986 rating action nor 
did he argue for service connection for a brain dysfunction 
at his hearing.  While the Board is required to adjudicate 
all issues reasonably raised by a liberal reading of a 
claimant's substantive appeal, including all documents and 
oral testimony in the record prior to the Board's decision, 
the Board is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32 (1998).  The 
statement by the Board in the Introduction merely amounted to 
what the Board perceived to be an anticipation of a claim, 
which the RO was asked to clarify.  Any failure on the part 
of the RO to clarify an anticipatory claim is harmless error.  
In particular, there was no testimony at the hearing to 
indicate that the veteran intended to file a claim for 
service connection for brain dysfunction.  He was merely 
raising a claim for service connection for hearing loss and 
tinnitus based on acoustic trauma.  As such, no pending claim 
regarding the issue before the Board was pending at that 
time. 

In summary, the veteran did not perfect an appeal from the 
February 1986 rating decision that, in part, denied his 
request to reopen the claim of service connection for 
cerebral dysfunction.  Likewise, the veteran did not appeal 
the September 1986 rating decision that also, in part, denied 
his request to reopen the claim of service connection for 
cerebral dysfunction.  Therefore, these rating actions are 
final and can not be revisited absent clear and unmistakable 
error, which the veteran does not allege.  While the veteran 
believes that the effective date of the award of service 
connection for dementia pugilistica should go back to at 
least 1986, based on the evidence of record, VA regulations 
prohibit the assignment of service connection earlier than 
the date of receipt of his claim to reopen.  Accordingly, the 
Board finds no basis to assign an effective date earlier than 
March 4, 1993 for the grant of service connection for 
dementia pugilistica.  


ORDER

Entitlement to an effective date earlier than March 4, 1993 
for the grant of service connection for dementia pugilistica 
is denied.  




		
	Iris S. Sherman
	Veterans Law Judge
				Board of Veterans' Appeals

 

